Citation Nr: 1712412	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  11-15 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected obstructive sleep apnea (OSA). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1981 to March 2004. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In the October 2009 rating decision, the RO also denied service connection for sleep apnea and hypertension.  Subsequently, service connection for OSA was granted in a July 2016 rating decision.  As that is a full grant of the benefit sought as to that issue it is no longer on appeal.  

The Board notes that in the Veteran's May 2011 substantive appeal (via a VA Form 9) he requested a hearing before the Board at the local RO; however, in August 2014 correspondence, the Veteran withdrew his request for a hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his current diagnosis of hypertension initially manifested in service or, in the alternative, was caused or is aggravated by his OSA.  In light of the recent grant of service connection for OSA and the fact that the Veteran has not yet been afforded a VA examination for hypertension, the Board finds that the evidence of record is not complete to make a decision on the merits and a medical opinion is necessary to determine whether the Veteran's hypertension is the result of his active service, or whether the Veteran's hypertension is caused or aggravated by the Veteran's service-connected OSA.  McLendon v. Nicholson, 20 Vet. App. 79   (2006); 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2016). 

Moreover, the June 2009 letter to the Veteran notified him of the evidence necessary to establish a service connection claim on a direct basis, but did not provide him notice of the evidence required to establish service connection on a secondary basis.  On remand, proper notice should be sent to the Veteran.  38 C.F.R. § 3.159(b). 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran notice of the evidence necessary to establish a claim for service connection for hypertension on a secondary basis under 38 C.F.R. § 3.310. 

2.  Schedule the Veteran for a VA examination to determine the etiology of his hypertension.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should provide a detailed rationale for all opinions provided.  The examiner is requested to provide a medical opinion on the following: 

(a) Is it as least as likely as not (50 percent probability or greater) that the Veteran's hypertension (i) had its onset during service or (ii) within the initial year after separation, or (iii) is otherwise related to his active service?

(b) Is it as least as likely as not (50 percent probability or greater) that the Veteran's hypertension is caused by the Veteran's service-connected OSA?

(c) Is it as least as likely as not (50 percent probability or greater) that the Veteran's hypertension is aggravated (permanently increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected OSA? 

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Then, readjudicate the claim, to include consideration of secondary service connection.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

